   Case: 1:19-cv-02402-DCN Doc #: 8-7 Filed: 11/20/19 1 of 1. PageID #: 81




                                  1457 S High Street, Columbus Ohio 43207
                                (614) 610-4134 / Greg@MansellLawLLC.com



                                                          , 2019

Via Electronic mail


Re: Bolyard et al., vs. Shiva Shakti Two Corporation (Super 8 at Wyndham Westlake/Cleveland) et al.
    United States District Court, Northern District of Ohio, 1:19-cv-2402, Judge Nugent

Dear _____________:

On                    , 2019, a Court-approved Notice and Consent Form was mailed to you, notifying
you of your rights and deadlines concerning to the above-captioned collective action for unpaid wages
under the Fair Labor Standards Act against Shiva Shakti Two Corporation d/b/a Super 8 at Wyndham
Westlake/Cleveland, Hetal Patel, and Nehal Petal. However, as of the date of this reminder, no response
has been received from you.

If you wish to participate in this FLSA collective action, and if you have not yet done so, please carefully
review and complete the FLSA Consent Form as instructed and return it to the address below as soon as
possible. If you would like us to email you a copy of the Consent Form electronically in a format you
can sign on your cell phone, please reach out to us.

In order to be considered timely, the completed and signed Consent Form must be postmarked by
                                , 2019.

You may return the consent form via email (Greg@MansellLawLLC.com), by fax ((614) 547-3614)
or by regular mail to:
                                       Mansell Law, LLC
                                      ATTN: Greg Mansell
                                        1457 S. High St.
                                     Columbus, Ohio 43207

If you have not received the Notice and Consent Form, contact us immediately at (614) 610-4134 or at
Greg@MansellLawLLC.com. Further, feel free to call us, should you have any questions or wish to
further discuss this matter.


Very truly yours,


MANSELL LAW, LLC

/s/ Greg R. Mansell
Greg R. Mansell

cc: All Counsel on record
